COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


THE SALVATION ARMY AND
 AMERICAN ZURICH INSURANCE COMPANY
                                                                 MEMORANDUM OPINION *
v.     Record No. 3094-08-2                                          PER CURIAM
                                                                     MAY 12, 2009
MICHAEL WAYNE PEOPLES


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Claire C. Carr; Kalbaugh, Pfund & Messersmith, on brief), for
                 appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       The Salvation Army and its insurer appeal a decision of the Workers’ Compensation

Commission finding them responsible for certain medical bills and holding that the doctrine of

laches does not apply. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Peoples v. The Salvation Army, VWC File No. 212-15-85 (Nov. 5, 2008).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.